NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KRISTOPHER MICHAEL ZIMMERMAN,                   No.    18-16886

                Petitioner-Appellant,           D.C. No.
                                                3:15-cv-00454-HDM-WGC
 v.

ISIDRO BACA, Warden; et al.,                    MEMORANDUM*

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                       Argued and Submitted June 11, 2020
                            San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and EZRA,** District Judge.

      Kristopher Zimmerman, a Nevada state prisoner, appeals from the district

court’s denial of a 28 U.S.C. § 2254 habeas corpus petition challenging his

conviction for attempted sexual assault. We have jurisdiction pursuant to 28

U.S.C. §§ 1291 and 2253. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
      1. The district court properly found that the decision of the Nevada Supreme

Court rejecting Zimmerman’s claims that his state conviction violated the Ex Post

Facto Clause was not “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States.” 28 U.S.C. § 2254(d)(1). The Nevada Supreme Court decision State v.

Barren makes clear that “some court always has jurisdiction over a criminal

defendant,” and thus in Zimmerman’s case an adult court had jurisdiction over him

from the time he turned twenty-one. 279 P.3d 182, 184 (Nev. 2012); see Nev. Rev.

Stat. §§ 62A.030(1)(b), 62B.330(1). Accordingly, at the time he was identified by

law enforcement as the likely offender, Zimmerman would have been subject to

the district court’s general grant of criminal jurisdiction even absent the 2009

amendment to Nev. Rev. Stat. § 62B.330. See 279 P.3d at 184. Zimmerman was

thus in the same position as he would have been in had the 2009 amendment not

been passed.

      2. The state court’s conclusion that the five-year pre-arrest prosecution delay

did not violate Zimmerman’s due process rights was also not contrary to or an

unreasonable application of clearly established Supreme Court law. See 28 U.S.C.

§ 2254(d)(1). We defer to the state court’s factual determination that prosecutors

acted in good faith when they delayed prosecution. See id. § 2254(e)(1).

Considering the DNA evidence against Zimmerman, any prejudice to Zimmerman


                                          2                                    18-16886
from the delay was minimal. The five-year delay thus did not deprive Zimmerman

of due process. See United States v. Lovasco, 431 U.S. 783, 790 (1977).

      AFFIRMED.




                                        3                                 18-16886